 Case 1:20-cv-07056-RMB-JS Document 6 Filed 09/15/20 Page 1 of 4 PageID: 69




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

MICHAEL J. CLAUSO,                 :
                                   :    CIV. NO. 20-7056 (RMB-JS)
                 Plaintiff         :
                                   :
     v.                            :          ORDER
                                   :
CORR. OFFICER, et al.,             :
                                   :
                 Defendants        :

     For the reasons set forth in the accompanying Opinion,

     IT IS therefore on this 15th day of September 2020,

     ORDERED that Plaintiff’s application to proceed in forma

pauperis under 28 U.S.C. § 1915(a) (Dkt. No. 1-1) is GRANTED;

Plaintiff’s letter requests to join cases are DENIED (Dkt Nos. 2,

3) and it is further

     ORDERED that the complaint (Dkt. No. 1) shall be filed but

summons shall not issue; and it is further

     ORDERED that, pursuant to 28 U.S.C. § 1915(b) and for purposes

of account deduction only, the Clerk shall serve a copy of this

Order by regular mail upon the Attorney General of the State of

New Jersey and the Warden of Northern State Prison; and it is

further

     ORDERED that Plaintiff is assessed a filing fee of $350.00

and shall pay the entire filing fee in the manner set forth in

this Order pursuant to 28 U.S.C. § 1915(b)(1) and (2), regardless
 Case 1:20-cv-07056-RMB-JS Document 6 Filed 09/15/20 Page 2 of 4 PageID: 70



of the outcome of the litigation, meaning that if the Court

dismisses the case as a result of its sua sponte screening, or

Plaintiff’s      case   is   otherwise        administratively   terminated    or

closed, § 1915 does not suspend installment payments of the filing

fee or permit refund to the prisoner of the filing fee, or any

part of it, that has already been paid; and it is further

      ORDERED that pursuant to Bruce v. Samuels, 136 S. Ct. 627,

632 (2016), if Plaintiff owes fees for more than one court case,

whether    to    a   district    or   appellate     court,   under    the   Prison

Litigation Reform Act (PLRA) provision governing the mandatory

recoupment of filing fees, Plaintiff’s monthly income is subject

to a simultaneous, cumulative 20% deduction for each case a court

has mandated a deduction under the PLRA; i.e., Plaintiff would be

subject to a 40% deduction if there are two such cases, a 60%

deduction if there are three such cases, etc., until all fees have

been paid in full; and it is further

      ORDERED that pursuant to 28 U.S.C. § 1915(b)(2), in each month

that the amount in Plaintiff’s account exceeds $10.00, the agency

having custody of Plaintiff shall assess, deduct from Plaintiff’s

account, and forward to the Clerk of the Court payment equal to

20%   of   the   preceding      month’s   income     credited    to   Plaintiff’s

account, in accordance with Bruce, until the $350.00 filing fee is



                                          2
 Case 1:20-cv-07056-RMB-JS Document 6 Filed 09/15/20 Page 3 of 4 PageID: 71



paid. Each payment shall reference the civil docket numbers of the

actions to which the payment should be credited; and it is further

     ORDERED that pursuant to 28 U.S.C. § 1915(e)(2)(B); § 1915A(b)

and 42 U.S.C. § 1997e(c)(1), the § 1983 claims are dismissed

without prejudice, and the Court declines to exercise supplemental

jurisdiction over Plaintiff’s New Jersey tort claims; and it is

further

     ORDERED that the Clerk shall administratively terminate this

matter;    administrative    termination       is   not   a   “dismissal”       for

purposes   of   the   statute   of    limitations,    and     if   the   case   is

reopened, it is not subject to the statute of limitations time bar

if it was originally filed timely, see Jenkins v. Superintendent

of Laurel Highlands, 705 F.3d 80, 84 n.2 (3d Cir. 2013) (describing

prisoner mailbox rule generally); Dasilva v. Sheriffs Dept., 413

F. App’x 498, 502 (3d Cir. 2011) (“[The] statute of limitations is

met when a complaint is submitted to the clerk before the statute

runs ....”); and it is further

     ORDERED that if Plaintiff can allege additional facts that

state a claim for relief, he shall, within 30 days of the date of

entry of this Order, notify the Court, in writing addressed to the

Clerk of the Court, Mitchell H. Cohen Building & U.S. Courthouse,

4th & Cooper Streets, Room 1050, Camden, NJ 08101, Plaintiff’s

writing    shall   include   an      amended   complaint      that   cures      the
                                        3
 Case 1:20-cv-07056-RMB-JS Document 6 Filed 09/15/20 Page 4 of 4 PageID: 72



deficiencies    in   the   complaint,    which   are   described    in   the

accompanying Opinion; the Court will then reopen this matter; and

it is further

     ORDERED that if Plaintiff does not submit an amended complaint

within 30 days of the date of this Order, this matter is dismissed

and will remain closed. Although Plaintiff may later file a new

action, any new action will be subject to a new filing fee or IFP

application, and will be subject to the appropriate statute(s) of

limitations at the time of filing; see Bricker v. Turner, 396 F.

App’x 804, 804 n. 1 (per curiam) (3d Cir. 2010) (affirming district

court’s order dismissing civil rights action without prejudice as

a sanction for failure to obey a court order or for failure to

diligently prosecute); and it is further

     ORDERED that the Clerk of the Court shall serve Plaintiff

with copies of this Order and the accompanying Opinion via regular

mail.

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     4
